DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II in the reply filed on 01/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.
In addition, claim 16 should also be withdrawn since claim 16 is related to Species III: Figs. 8-13 as described in the originally filed specification in Paragraph [0087].

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the recess has an internal wall surface parallel with the opposing end surfaces, 10and a bottom surface parallel with the opposing one surface and other surface of the body, and the first and second lead-out portions are each exposed to the internal wall surface and to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the other surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi [KR 101548862 B1] in view of Shimizu et al. [U.S. Pub. No. 2018/0182537].
Regarding Claim 1, Choi shows a coil component (Fig. 5 with teachings from Figs. 1-3) comprising: 
a body (10) having one surface (see Fig. 5, bottom surface) and another surface (top surface) opposing each other (see Fig. 5), opposing end surfaces (left and right surfaces) each connecting the one surface and 5the other surface to each other (see Fig. 5), and opposing side surfaces (front and back surfaces) each connecting the end surfaces to each other (see Fig. 5 and Figs. 1-3); 
an internal insulating layer (60) embedded in the body (see Fig. 5, element 60 embedded in element 10); and 
a coil portion (70) disposed on at least one surface of the internal insulating layer (60, see Fig. 5, element 70 disposed on top and bottom surface of element 60) and including first (71) and second (72) lead-out portions (see Fig. 5), 
10wherein the body (10) has a recess (31, 32) disposed in each end surface of the body to expose the first and second lead-out portions (see Figs. 1-3 and 5, elements 31, 
the coil component further includes first (41) and second (42) external electrodes, each including a connection portion (top portion of elements 41, 42 extending in the y-direction) disposed in the recess to be connected to a respective one of the first and second 15lead-out portions (see Figs. 1-3 and 5, top portion of elements 41, 42 disposed in elements 31, 32 to be connected to a respective one of elements 71, 72), and each including a pad portion (bottom portion of elements 41, 42 extending in the x-direction) disposed on the one surface of the body (see Figs. 1-3 and 5, bottom portion of elements 41, 42 disposed on bottom surface of element 10).
Choi does not explicitly show the coil component further includes a filling portion filling the recess and covering the connection portion of each of the first and second external electrodes.
Shimizu et al. shows an electronic component (Figs. 1-7) teaching and suggesting the coil component further includes a filling portion (41, 42) filling the recess (13, 14) and covering the connection portion (connection portion is connecting to ends of element 21) of each of the first and second external electrodes (31, 32, see Figs. 1-7, Paragraph [0039]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a filling portion filling the recess and covering the connection portion of each of the first and second external electrodes as taught by Shimizu et al. for the coil component as disclosed by Choi to ensure 
Regarding Claim 2 (see 112 rejection above), Shimizu et al. shows the filling portion (41, 42) has surfaces each disposed on substantially a same plane as a respective one of the opposing end surfaces of the body and the opposing side surfaces of the body (see Figs. 1-7, elements 41, 42 has surfaces each disposes substantially a same plane as a respective one of left and right surfaces of element 10 and front and back surfaces of element 10).  
Regarding Claim 3, Shimizu et al. shows the filling portion (41, 42) includes an insulating resin (Paragraph [0041]).  
Regarding Claim 5, Choi shows each of the first and second external electrodes (41, 42) is disposed along an internal surface 10of the recess and on the one surface of the body (see Figs. 1-3 and 5, elements 41, 42 disposed along an internal surface of elements 31, 32 and on the bottom surface of element 10).  
Shimizu et al. also shows each of the first and second external electrodes (31, 32) is disposed along an internal surface 10of the recess and on the one surface of the body (see Figs. 1-7, elements 31, 32 disposed along an internal surface of elements 15, 16 and on the bottom surface of element 10).
Regarding Claim 6, Choi shows the connection portion and the pad portion of each of the first and second external electrodes are integrally formed (see Figs. 1-3 and 5, top and bottom portions of elements 41, 42 are integrally formed).  
Shimizu et al. also shows the connection portion and the pad portion of each of the first and second external electrodes are integrally formed (see Figs. 1-7, elements 
Regarding Claim 7, Shimizu et al. shows a plating layer disposed on the pad portion of each of the first and second external electrodes (Paragraph [0056], elements 31, 32 are multilayer having Ni plating layer and Sn plating layer so that Sn plating layer is disposed on the pad portion of Ni plating layer of elements 31, 32).  
Regarding Claim 208, Shimizu et al. shows each plating layer is disposed to extend between the connection portion of the respective first or second external electrode and the filling portion (Paragraph [0056], elements 31, 32 are multilayer having Ni plating layer and Sn plating layer so that Sn plating layer is disposed to extend between connection portion of Ni plating layer of element 31 or 32 and element 41 or 42).  
Regarding Claim 9, Choi shows the first and second lead-out portions (71, 72) are spaced apart from each other on one surface of the internal insulating layer (60) facing the one surface of the body (see Fig. 5, elements 71, 72 are spaced apart from each other on bottom surface of element 60 facing the bottom surface of element 10), and  
5the coil portion (70) further comprises: a first coil pattern (bottom pattern of element 70) disposed on the one surface (bottom surface) of the internal insulating layer (60) to be in contact with the first lead-out portion (71) and spaced apart from the second lead-out portion (72, see Fig. 5);  
10a second coil pattern (top pattern of element 70) disposed on another surface (top surface) of the internal insulating layer (60) opposing the one surface of the internal insulating layer (see Fig. 5); and 

Regarding Claim 11, Choi shows a coil component (Fig. 5 with teachings from Figs. 1-3) comprising: 
a body (10) having one surface (see Fig. 5, bottom surface) and another surface (top surface) opposing each other (see Fig. 5), and opposing end surfaces (left and right surfaces) each connected to the other surface (see Figs. 5 and Figs. 1-3), DB1/ 105415555.3 Page 38Docket No.: 123193-7891 
wherein the body (10) includes a recess (31, 32) disposed in each of the opposing end surfaces and extending only to the one surface from among the one and other surface of the body (see Figs. 1-3 and 5, elements 31, 32 disposed in each of left and right surfaces and extending only to the bottom surface of element 10); 
a coil (70) embedded in the body (10), and having first (71) and second (72) 5lead-out portions each exposed to the recess along a respective one of the opposing end surfaces of the body (see Figs. 1-3 and 5, elements 71, 72 each exposed to element 31, 32 along a respective one of left and right surfaces of element 10, see English translation); and 
first (41) and second (42) external electrodes, each including a connection portion (top portion of elements 41, 42 extending in the y-direction) extending into the recess along a respective one of the opposing end surfaces of the body to contact a respective 10one of the first and second lead-out portions (see Figs. 1-3 and 5, top portion of elements 41, 42 extend into element 31, 32 along a respective one of left and right surfaces of element 10 to contact a respective one of elements 71, 72), and each 
Moreover, Shimizu et al. shows an electronic component (Figs. 1-7) teaching and suggesting the body (10) includes a recess (13, 14) disposed in each of the opposing end surfaces and extending only to the one surface from among the one and other surface of the body (see Figs. 1-7, elements 13, 14 disposed in each of left and right surfaces and extending only to the top surface of element 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body includes a recess disposed in each of the opposing end surfaces and extending only to the one surface from among the one and other surface of the body as taught by Shimizu et al. for the coil component as disclosed by Choi to have a compact design to reduce manufacture size and weight and achieve good electrical characteristics (Paragraph [0005]).
Regarding Claim 12, Choi shows the first and second external electrodes (41, 42) are disposed on only the one surface of 15the body from among the one surface, the other surface, and the opposing end surfaces of the body (see Fig. 5, elements 41, 42 are disposed on only the bottom surface and left and right surfaces of element 10).  
Regarding Claim 13 (see 112 rejection above), Shimizu et al. shows a filling portion (41, 42) filling the recess (13, 14) in each of the opposing 20end surfaces (see Figs. 1-7), and extending so as to have outer surfaces substantially coplanar with each of the one surface of the body and the opposing end surfaces of the body (see Figs. 1-
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a filling portion filling the recess in each of the opposing 20end surfaces, and extending so as to have outer surfaces substantially coplanar with each of the one surface of the body and the opposing end surfaces of the body as taught by Shimizu et al. for the coil component as disclosed by Choi to ensure insulation of the coil component from adjacent electronic components and enable fine pitch packaging (Paragraph [0039]).
Regarding Claim 15, Shimizu et al. shows the connection 5portion (connection portion connects to ends of element 21) of each of the first and second external electrodes (31, 32) extends into the recess between the body and the filling portion (see Figs. 1-7, connection portion of elements 31, 32 extends into element 13, 14 between element 10 and elements 41, 42).  
Regarding Claim 17, Shimizu et al. shows the recess (13, 14) has an internal wall surface (internal wall surface along the y-direction, see Figs. 1-7) parallel with the opposing end surfaces (internal wall surface is parallel to left and right surfaces, see Figs. 1-7), and a bottom surface (top surface along the x-direction, see Figs. 1-7) parallel with the opposing one surface and other surface of the body (top surface is parallel to top and bottom surfaces of element 10), and 20the first and second lead-out portions (22, 23) are each exposed to the internal wall surface and are spaced apart from the bottom surface of the recess along a respective one of the opposing end surfaces of the body (see Figs. 1-7, element 22, 23 are each exposed to the internal 
Regarding Claim 19, Choi shows an internal insulating layer (60) embedded in the body (see Fig. 5), wherein the coil (70) includes first (bottom pattern of element 70) and second (top pattern of element 70) coil patterns 10disposed on opposing first and second surfaces of the internal insulating layer (see Fig. 5), and a via (see English translation) penetrating through the internal insulating layer (60) and connecting the first and second coil patterns to each other (see Fig. 5 and see English translation).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shimizu et al. as applied to claims 1, 3, 11, and 13 above, and further in view of Aoki et al. [U.S. Pub. No. 2001/0038327].
Regarding Claim 4, Choi in view of Shimizu et al. shows the claimed invention as applied above but does not show the filling portion 5further includes magnetic powder particles dispersed in the insulating resin.  
Aoki et al. shows a coil device (Fig. 6) teaching and suggesting the filling portion (24) 5further includes magnetic powder particles dispersed in the insulating resin (Paragraph [0032]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filling portion 5further includes magnetic powder particles dispersed in the insulating resin as taught by Aoki et al. for the coil component as disclosed by Choi in view of Shimizu et al. to facilitate magnetic 
Regarding Claim 14, Choi shows the body (10) includes 25a magnetic material and a resin material (see English translation).
Shimizu et al. also shows the body (10) includes 25a magnetic material and a resin material (Paragraph [0023]) and the filling portion (41, 42) includes an insulating resin (Paragraph [0041]).
Choi in view of Shimizu et al. does not show the filling portion includes magnetic powder particles dispersed therein.  
Aoki et al. shows a coil device (Fig. 6) teaching and suggesting the filling portion (24) 5further includes magnetic powder particles dispersed in the insulating resin (Paragraph [0032]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filling portion 5further includes magnetic powder particles dispersed in the insulating resin as taught by Aoki et al. for the coil component as disclosed by Choi in view of Shimizu et al. to facilitate magnetic characteristics of the coil component which improve the quality (Paragraph [0009]) and reduce the leak magnetic flux (Paragraph [0040]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shimizu et al. as applied to claim 1 above, and further in view of Lee [U.S. Pub. No. 2017/0133146].

In addition, Lee shows (Figs. 2-3) a plating layer (131b, 132b) disposed on the pad portion (bottom portion of element 131a, 132a) of each of the first and second external electrodes (131, 132).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a plating layer disposed on the pad portion of each of the first and second external electrodes as taught by Lee for the coil component as disclosed by Choi in view of Shimizu et al. to facilitate electrical connection by to improve inductance (Paragraph [0048]).
Regarding Claim 208, Shimizu et al. in combination with Lee shows each plating layer (131b, 132b of Lee) is disposed to extend between the connection portion (top portion of elements 131a, 132a of Lee) of the respective first or second external electrode and the filling portion (131b, 132b of Lee is disposed to extend between top portion of elements 131a, 132a of Lee of the respective element 31 or 32 and element 41 or 42 of Shimizu et al.).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shimizu et al. as applied to claim 11 above, and further in view of Kato et al. [JP 08-316766].
Regarding Claim 18, Choi shows the body (10) further includes opposing side surfaces (front and back surfaces) each connected to the other surface and to the opposing end surfaces of the body (see Figs. 1-3 and 5).

Kato et al. shows a device (Figs. 1-3) teaching and suggesting the recess is further disposed in each of the opposing side 5surfaces to extend to the one surface of the body (see Figs. 1-3, the recess 23 is further disposed in each of the front and back surfaces to extend to the bottom surface).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the recess is further disposed in each of the opposing side 5surfaces to extend to the one surface of the body as taught by Kato et al. for the coil component as disclosed by Choi in view of Shimizu et al. to reduce manufacture size and weight while achieving electromagnetic field hardly leaks to the outside (Abstract, Purpose, Paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837